Case 2:19-cv-01091-TAD-KK Document 3 Filed 09/03/19 Page 1 of 2 PageID #: 27




                                             Shania Long, Paralegal


                                             251 Florida Street, Suite 308
                                             Baton Rouge LA 70801
      Case2:19-cv-01091-TAD-KK
      Case 2:19-cv-01091-TAD-KK Document
                                Document23 Filed
                                           Filed08/21/19
                                                 09/03/19 Page
                                                          Page62of
                                                                 of12
                                                                    2 PageID
                                                                      PageID#:
                                                                             #: 28
                                                                                20

                           UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    NOTICE TO PARTIES/COUNSEL

      • In accordance with FRCP 10 and LR 10.1, all pleadings must include the name of the Judge and the
        Magistrate Judge (when one is assigned).


      • A request for a jury demand must be indicated in the caption and included in the pleading. See LR 38.1.
        Indication of a jury demand on the civil cover sheet is not a valid request for a jury trial.


      • Under LR 83.2.5 pleadings will only be filed when signed by an attorney admitted to practice before this
        Court or a pro se litigant. Each attorney shall place his attorney identification number under his signature
        on any pleading. The attorney identification number is the same as the number assigned by the Louisiana
        Supreme Court or for visiting attorneys appearing pro hac vice, the number assigned by this office. When
        more than one attorney appears for a single party, one attorney shall be designated TA or "trial attorney."


      • Your attention is directed to LR 41.3 which governs dismissal of actions for failure to prosecute.


      • If deadlines cannot be met, extensions may be sought under FRCP 6(b). Voluntary extensions of time
        between counsel are not recognized by the Court. Any extensions must be granted or approved by the
        Court.


      • Your attention is also directed to LR 16.3.1 which requires the parties to consider the use of Alternative
        Dispute Resolution no later than 200 days after the initial filing in this court.


      • Counsel and parties are reminded of their obligation to notify the court of any proceedings directly related
        to or "involving subject matter that comprises all or a material part of the subject matter or operative facts
        of another action" as provided by LR 3.1.

                                                         TONY R. MOORE
                                                         Clerk of Court




NOTE: This court has an internet web site at www.lawd.uscourts.gov where you can obtain our Guide To Practice
and our local rules, including those referenced above. You can also download forms and maps to our courthouses
and, electronically file your pleading. PACER users my also view the docket sheet and imaged pleadings on−line.


LAW101 (Rev. 6/12)
